Citation Nr: 1000989	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-04 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel  



INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1967.  He served in the Reserve from April 1978 to September 
1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2006 of the 
RO.  

The Board notes that the February 2006 decision also denied 
service connection for residuals of pituitary adenoma and 
depression, special monthly compensation, special monthly 
pension, and a total compensation rating due to individual 
unemployability.  The Veteran did not appeal these matters.  


FINDING OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of an innocently acquired psychiatric condition in 
service or for many years thereafter.  

2.  The Veteran currently is not shown to have a diagnosis of 
PTSD that can be causally linked to a documented stressor or 
another identified incident of his period of active service 
that included duty in the Dominican Republic.  

3.  Other currently demonstrated psychopathology is not shown 
to be due to any event of the Veteran's period of active 
service.  


CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric 
disability manifested by PTSD due to disease or injury that 
was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the Veteran in March 
2005 and November 2005, prior to the initial adjudication of 
the claim.  

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection including a claim for service connection 
for PTSD, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the Veteran was not provided with notice of the 
degree of disability or effective date.  However, as 
discussed above, the claimant was given notice of what type 
of information and evidence he needed to substantiate his 
claim for service connection.  

Since the Board concludes hereinbelow that the preponderance 
of the evidence is against the claim of service connection, 
any questions as to the appropriate disability ratings for 
the service connection claim and effective dates to be 
assigned are rendered moot.  Thus, VA has satisfied its duty 
to notify the appellant.  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  Therefore, the 
Board finds the duty to notify provisions of VCAA have been 
fulfilled, and any defective notice is nonprejudicial to the 
Veteran and is harmless error.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements has been satisfied.  The Veteran's service 
treatment records were obtained and associated with the 
claims folder.  

VA treatment records dated from 1999 to October 2005 and 
dated in October 1985 (showing treatment for pituitary 
adenoma) were obtained and associated with the claims folder.  
Social Security and state disability records were obtained 
and associated with the claims folder.  

There is no other identified relevant evidence that has not 
been accounted for.  The Veteran was provided VA examinations 
in 2005 and 2007 to obtain medical evidence as to the nature 
and etiology of the claimed condition.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
of Appeals for Veterans Claims (Court) is stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


Analysis

Initially, the Board notes that the Court has recently held 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In this case, the record shows other diagnoses of 
mood disorder, depression, and organic brain syndrome in 
addition to the claimed PTSD.  

In a February 2006 rating decision, the RO denied service 
connection for depression and residuals of pituitary adenoma.  
The Veteran was notified of this decision and only filed an 
appeal with respect to the denial of service connection for 
PTSD.  The Veteran in this regard has specifically claimed 
having PTSD.  Thus, the holding of the Clemons case may not 
be applied in this case.  

As noted, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Veteran asserts that he has PTSD due to service in the 
Dominican Republic from May 1965 to September 1966.  He 
contends that he was under sniper fire.  The service records 
show that a Combat Infantryman's Badge has been awarded to 
the Veteran.  

However, the Board finds that the medical evidence does not 
establish that the Veteran has a current diagnosis of PTSD.  
The more probative evidence of record establishes that the 
Veteran does not have a current diagnosis of PTSD, but has a 
mood disorder due to panhypopituitarism.  

In this regard, the Veteran was afforded a VA psychiatric 
examination in April 2005 when the examiner reviewed the 
medical and psychiatric history as related in the claims 
folder and conducted a mental status examination of the 
Veteran.  The examiner concluded that the Veteran did not 
have a current diagnosis of PTSD.  

The Veteran reported having sleep disturbance with 
interrupted sleep since 1970 with nightmares one or two times 
a week and intrusive thoughts.  He reported being somewhat 
anxious, easily startled, and uncomfortable in crowds.  He 
was noted to watch things on television that were related to 
military matters and talked about his experiences in service.  
He generally felt sad and somewhat apathetic.  

Regarding stressor events, the Veteran reported being under 
sniper fire periodically day and night while serving in the 
Dominican Republic.  He also saw some dead Dominican people 
and had to deal with racism in the military.  

Regarding the PTSD assessment, the examiner opined that the 
Veteran did not meet the DSM-IV criteria for PTSD.  The 
examiner, a psychiatrist, noted that the Veteran reported 
witnessing and experiencing traumatic events including actual 
or threatened death, or serious injury to himself and others.  

The VA examiner noted that the Veteran experienced these 
events in nightmares and intrusive thoughts, but did not 
avoid talking about his experiences or watching military 
things on television.  He had no trouble recalling what 
happened.  He had a sleep disturbance.  He continued to be 
socially active and did not really feel estranged from 
others.  

The examiner noted that the Veteran did not have a sense of 
foreshortened future.  His tempter was okay, and 
concentration was fair.  He was somewhat anxious and easily 
startled.  The diagnosis was that of mood disorder secondary 
to general medical condition which was panhypopituitarism.  

The Veteran submitted a medical opinion in support of his 
claim.  In a September 2006 statement, a psychiatrist noted 
that he had examined the Veteran.  The report indicates that 
he reported experiencing nightmares two to three times a week 
and waking in a panic and sweat that would last for 10 to 20 
minutes.  

The Veteran reported having flashbacks 2 or 3 times a week 
and panic attacks 2 to 4 times a week, lasting 20 to 30 
minutes.  He averaged only 5 to 6 hours of sleep a night.  

The Veteran added that he startled easily, was hypervigilant, 
and could not tolerate anyone being behind him.  He 
socialized with friends and family but only on rare 
occasions.  His recent memory was impaired so much so that he 
could not remember what he read.  His working memory was 
noted to be 50 percent impaired.  It was noted that the 
anger, sadness and fear coming upon the Veteran without his 
knowledge of why about twenty-five percent of the time was 
indicative of a prefrontal cortex that was dysfunctional.    

The report indicated that the Veteran heard his name called 
occasionally, heard vehicles driving up to his residence 
daily, and heard noises in his home two to three times a 
week.  He also saw shadows moving out of the corners of his 
eyes two to five times a week.  The physician characterized 
these events as hallucinations and illusions and indicated 
that they occurred when no one or anything was there.  

The report indicates that the Veteran reported feeling 
depressed twenty-five percent of the time and having no 
energy and little interest in things.  He had crying spells 
twenty-five percent of the time and became angry and agitated 
easily.  He also felt helpless at times.  

The physician opined that, because of the "service-connected 
PTSD," the Veteran was moderately comprised in his ability 
to sustain social relationships but was unable to sustain 
work relationships.  He considered the Veteran permanently 
and totally disabled.  The diagnoses were those of chronic 
PTSD and chronic major depression.  

In light of the conflicting evidence, VA scheduled the 
Veteran for an evaluation with a VA psychologist in February 
2007.  The VA psychologist reviewed the claims file, 
interviewed the Veteran, reviewed the Veteran's reported 
psychosocial history, and administered the Combat Exposure 
Scale, Mississippi Scale, and the Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2) to the Veteran. 

The VA psychologist stated that the Veteran had participated 
in extensive psychometric testing and interview procedures, 
and the current conclusions were based upon his responses and 
behaviors during the evaluation as well as a thorough review 
of the records in the clams folder.  The VA psychologist 
indicated that there was little evidence to support a 
diagnosis of PTSD and that such diagnosis was clearly not 
warranted.  

The VA psychologist stated that, while the records and report 
of his military experiences indicated the potential for 
traumatization, the overwhelming evidence was that his 
current and chronic personal distress and dysfunction were 
related to a number of other factors and not PTSD.  

The VA psychologist added that, while the Veteran reported 
some experiences and symptoms consistent with a PTSD 
diagnosis, especially disturbed sleep, nightmares, and 
hypervigilance, and while some of the psychometric results 
(MMPI-2 PK scale and the Mississippi Scale) were partially 
supportive of PTSD, the preponderance of the current data 
were not supportive of PTSD.  

The VA psychologist stated that, for example, regarding the 
Veteran's current complaints regarding sleep and nightmares, 
there were no previous reports of these problems over the 
course of the twenty years of interactions with the medical 
and Social Security systems.  

The VA psychologist also stated that, where the Veteran 
described stressful experiences while deployed in the Dominic 
Republic and ongoing nightmares, these reports were quite 
vague and described without apparent emotional distress or 
numbing.  Further, there was little or no evidence of 
avoidance symptoms.  

The VA psychologist stated that the diagnoses best supported 
by the current evaluation were those of personality change 
due to his medical condition with a mixture of apathetic and 
paranoid traits, and a mood disorder due to general medical 
condition.  

The VA psychologist stated that the diagnosis of mood 
disorder was due to his general medical condition which 
appeared to better account for the overall clinical picture 
that had largely appeared unchanged since 1985.  

The VA psychologist stated that the Veteran did not have a 
major depressive syndrome and that, while he appeared 
suspicious and had paranoid thinking, there was little 
evidence of a formal thought disorder.  The diagnosis was 
that of mood disorder due to panhypopituitarism.  

Also of record are psychological and psychiatric evaluations 
for the Social Security Administration and the State 
disability services.  These records do not show complaints or 
a diagnosis of PTSD or other anxiety disorder.  A February 
1986 psychological report indicated that the assessment in 
pertinent part was borderline intellectual functioning.  

A March 1986 psychiatric review indicated that the Veteran 
had an organic mental disorder with memory impairment and 
perceptual or thinking disturbance.  The report indicates 
that there was no evidence of an anxiety-related disorder.  A 
November 1998 psychological evaluation for the state 
disability services indicated that the diagnosis, in 
pertinent part, was that of organic brain syndrome.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In assessing 
such evidence, whether a physician provides a basis for his 
or her medical opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court found that guiding factors in evaluating the probity of 
a medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id.  

The Court indicated that the claims file "[was] not a 
magical or talismanic set of documents, but rather a tool to 
assist VA examiners to become familiar with the facts 
necessary to form an expert opinion to assist the adjudicator 
in making a decision on a claim."  Id.  

On his record, the Board finds that the February 2007 VA 
medical opinion has the greatest evidentiary weight as it 
reflects the most comprehensive and reasoned review of the 
entire evidentiary record.  The VA psychologist was able to 
review the claims folder, including the 2005 VA examination 
report and private medical opinion dated in September 2006.  

The VA psychologist also administered psychometric tests to 
help clarify the diagnosis.  The Board points out that the 
examiner, as a psychologist, has the skill and expertise to 
render an opinion as to whether the Veteran has PTSD.  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The VA psychologist also identified and discussed the reasons 
and bases for the medical opinion.  For example, the VA 
psychologist stated that, regarding the Veteran's current 
complaints of sleep difficulty and nightmares, there were no 
previous reports of these problems over the course of twenty 
years of interactions with the medical and Social Security 
systems.  

The VA psychologist also observed that, while the Veteran 
described potentially stressful experiences while deployed in 
the Dominic Republic and ongoing nightmares, these statements 
were quite vague and related without apparent emotional 
distress or numbing.  The examiner added that there was 
little or no evidence of avoidance symptoms.  

The VA psychologist also noted that some of the psychometric 
results (MMPI-2 PK scale and the Mississippi Scale) were only 
partially supportive of PTSD.  The VA psychologist concluded 
that the preponderance of the current data was not supportive 
of a diagnosis of PTSD.  

The Board finds, on the other hand, that the September 2006 
medical statement lacks any real probative value in this 
appeal.  The Board in this regard does not question skill or 
expertise of the examining psychiatrist.  

However, the Board finds this statement to have limited 
evidentiary worth because there is no indication to what 
extent the claims folder including the related clinical 
information and medical history had been independently 
assessed for the purpose of preparing an opinion.  
Significantly, given the other significant medical facts 
presented in this case, the statement did not fully address 
the longstanding history of organic brain syndrome or explain 
the significance of the diagnosis of mood disorder due to 
panhypopituitarism.  

The discussion of this type of information would be critical 
in evaluating the Veteran's current mental status.  Such 
facts must be addressed or correlated to form a probative 
expert opinion as to whether the findings support a current 
diagnosis of PTSD.  See Nieves-Rodriguez, supra.  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Hernandez- Toyens, supra; 
Prejean, supra.  

For these reasons, the VA medical opinion dated in February 
2007 must be afforded more evidentiary weight than the 
September 2006 opinion in deciding this appeal.  

Accordingly, the Board finds that the preponderance of the 
competent and credible evidence, including the February 2007 
VA medical opinion, the April 2005 VA medical opinion and the 
various psychiatric and psychological evaluations for Social 
Security and the state disability services, is against the 
claim of service connection for PTSD.  

Since the preponderance of the evidence weighs against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, on this 
record, the claim of service connection for PTSD must be 
denied.  


ORDER

Service connection for claimed PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


